MEMORANDUM **
We have reviewed the response to the court’s October 7, 2005 order to show cause, and we conclude that petitioners Marcos Palacios Montano, A95-176-661, and Edith Aguilar Palacios, A95-176-660, have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir. 2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we sua sponte dismiss this petition for review for petitioners Marcos Palacios Montano, A95-176-661, and Edith Aguilar Palacios, A95-176-660, for lack of jurisdiction. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
A review of the petition for review also indicates that petitioner Xally Yolotzin Palacios Aguilar, A95-176-659, is ineligible for cancellation of removal because she lacks a qualifying relative under the statute. Accordingly, the court also sua sponte summarily denies the petition for review with respect to petitioner Xally Yolotzin Palacios Aguilar, A95-176-659, because the questions she has raised in this petition for review are so insubstantial as not to require further argument. See 8 U.S.C. § 1229b(b)(l)(D) (requiring alien to show that “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence.”); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (denying cancellation of removal where alien lacked a qualifying relative under the statute); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW IN PART DISMISSED AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.